DETAILED ACTION
Claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an interface and a processor which may both be interpreted as “software per se”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/365383. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application anticipate or render obvious the claims in the instant application.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/365387. Although the claims at issue are not identical, they are not patentably 
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/365390. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application anticipate or render obvious the claims in the instant application.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims in the co-pending applications have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Lu (US Pub. No.2017/0180128) in view of Sebastian et al (US Pub. No.2020/0145219) based on its priority date of 9/13/2017.

Re Claim 1. Lu discloses a system for creating an identity mapping on a distributed ledger, comprising: an interface configured to: receive a request to create an identity mapping on a distributed ledger (i.e. The user device may be a smartphone comprising a request agent configured to build a request for signature comprising the public key of the user of the user device and to send the request to an issuer device. The user device comprises a transaction agent configured to receive, in response to the request, an issuer signature generated by signing both the user trusted identity and the user public key using a private key allocated to the issuer. The transaction agent is also configured to create a block chain transaction containing the issuer signature and to submit this block chain transaction to a Block Chain for verification and storage) [Lu, para.0075]; and [a processor configured to: generate] an identity key pair (i.e. the user device may comprise a sender agent configured to send a message to a verifier device, the message comprising a transaction identifier Id and a user public key Kpu allocated to the user. The user device may also comprise a crypto agent configured to compute a response by signing a challenge C received from a verifier device using the user's private key Kpr and to send the response to the verifier device) [Lu, para.0077]; a processor configured to: generate a mobile encryption key; encrypt a private identity key of the identity key pair using the mobile encryption key to create an encrypted private key; store the encrypted private key (i.e. The ciphering agent is also configured to generate an encrypted key e_K by encrypting the secret key K using a key encryption key) [Lu, para.0076]; create a mapping document (i.e. The transaction agent is also configured to create a block chain transaction containing the issuer signature) [Lu, para.0075] (i.e. the ID issuer gives an (digital) identity document to the user) [Lu, para.0068]; sign the mapping document with the private identity key of the identity key pair (i.e. the user device may comprise a request agent similar to the one described above and a ciphering agent configured to generate a secret key and to generate an encrypted identity by encrypting the received user's trusted identity with the generated secret key) [Lu, para.0076]; and provide the signed mapping document to be stored in a distributed ledger (i.e. The user device comprises a transaction agent configured to receive, in response to the request, an issuer signature generated by signing both the user trusted identity and the user public key using a private key allocated to the issuer. The transaction agent is also configured to create a block chain transaction containing the issuer signature and to submit this block chain transaction to a Block Chain for verification and storage) [Lu, para.0075], (i.e. the user creates a block chain transaction T containing a blob including the issuer signature, the encrypted trusted identity e_ID, and the encrypted secret key e_K …………….. the user submits the transaction to a block chain) [Lu, para.0042-0043].  
	Lu does not explicity disclose that the processor generates the identity key pair whereas Sebastian does: (i.e. If the captured biometric is determined to match the enrolled biometric, then a cryptographic key-pair is created for the user (step 132)) [Sebastian, para.0048, 092, 0226].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lu with Sebastian in order to ensure that the transfer and issuance of funds are authorized by the right people. Decentralized biometric-based user confirmations would be very useful in such scenarios [Sebastian, para.0127].

Re Claims 22 and 23. These claims recites features similar to claim 1, therefore they are rejected in a similar manner.

Re Claim 2. Lu in view of Sebastian discloses the system of claim 1, Sebastian further discloses: wherein the processor is further configured to install a digital identity application (i.e. The registration method 100B, which may be carried out by a processor executing instructions compiled as an app,) , (i.e. initiate and complete a biometric login or transaction confirmation process as described above, while ensuring that the relying party app on the user device 500 ultimately performs the biometric login.) [Sebastian, para.0046, 0066].  
	The same motivation to modify with Sebastian, as in claim 1, applies.

Re Claim 3. Lu in view of Sebastian discloses the system of claim 1, Lu further discloses: wherein the identity key pair comprises a public identity key and a private identity key (i.e. the user device may comprise a sender agent configured to send a message to a verifier device, the message comprising a transaction identifier Id and a user public key Kpu allocated to the user. The user device may also comprise a crypto agent configured to compute a response by signing a challenge C received from a verifier device using the user's private key Kpr and to send the response to the verifier device) [Lu, para.0077].  

Re Claim 5. Lu in view of Sebastian discloses the system of claim 1, Lu in view of Sebastian further discloses: wherein the mobile [Lu teaches a a mobile encryption key, as in claim 1] encryption key is stored in a secure enclave (i.e. The private key may be stored, for example, within the secure boundaries of the relying party app, and may not be accessible by any other apps on the device. The private key may be stored securely, for example, using a Trusted Execution Environment (TEE)) [Sebastian, para.0049].  
	The same motivation to modify with Sebastian, as in claim 1, applies.

Re Claim 6. Lu in view of Sebastian discloses the system of claim 1, Sebastian further discloses: wherein the mobile encryption key is access limited using a biometric (i.e. upon receipt of the challenge, the user's device (and/or a relying party app being executed by the user's device) captures a biometric of the user using a biometric sensor on or associated with the device and/or app, and verifies that the biometric matches the user's enrolled biometric………………..  If the verification is successful, then the device and/or app creates a response to the relying party server, which is signed using the user's private key, which is securely stored on the mobile device) [Sebastian, para.0062-0063].  
The same motivation to modify with Sebastian, as in claim 1, applies.

Re Claim 7. Lu in view of Sebastian discloses the system of claim 1, Lu in view of Sebastian further discloses: wherein the encrypted [Lu teaches an encrypted private key, as in claim 1] private key is stored on a user device (i.e. The private key may be stored, for example, within the secure boundaries of the relying party app, and may not be accessible by any other apps on the device. The private key may be stored securely, for example, using a Trusted Execution Environment [Sebastian, para.0049].  
The same motivation to modify with Sebastian, as in claim 1, applies.

Re Claim 8. Lu in view of Sebastian discloses the system of claim 7, Lu further discloses: wherein the user device comprises a mobile device (i.e. The user device may be a smartphone) [Lu, para.0075].  

Re Claim 9. Lu in view of Sebastian discloses the system of claim 1, Sebastian further discloses: wherein the mapping document comprises a decentralized identifier (i.e. A decentralized biometric identity authentication method utilizes biometrics captured on a mobile device to perform identity authentication against data that was registered as part of an identity proofing process and is thus trusted) [Sebastian, Abstract).  
The same motivation to modify with Sebastian, as in claim 1, applies.

Re Claim 10. Lu in view of Sebastian discloses the system of claim 1, Lu in view of Sebastian does not explicitly disclose: wherein the mapping document conforms to a World Wide Web Consortium decentralized identifier document specification. However, it would have been obvious to person having ordinary skill in the art before the effective filing date of the invention to include “conforms to a World Wide Web Consortium decentralized identifier document” because it would yield the expected result of compliance to a particular standard when such compliance is required.

Re Claim 11. Lu in view of Sebastian discloses the system of claim 1, Lu further discloses: wherein the mapping document maps a user identifier to a public key value (i.e. The user device may be a smartphone comprising a request agent configured to build a request for signature comprising the public key of the user of the user device and to send the request to an issuer device. The user device comprises a transaction agent configured to receive, in response to the request, an issuer signature generated by signing both the user trusted identity and the user public key using a private key allocated to the issuer) [Lu, para.0075].  

Re Claim 12. Lu in view of Sebastian discloses the system of claim 11, Lu further discloses: wherein the user identifier comprises a public key (i.e. The user device may be a smartphone comprising a request agent configured to build a request for signature comprising the public key of the user of the user device and to send the request to an issuer device. The user device comprises a transaction agent configured to receive, in response to the request, an issuer signature generated by signing both the user trusted identity and the user public key using a private key allocated to the issuer) [Lu, para.0075].    

Re Claim 13. Lu in view of Sebastian discloses the system of claim 1, Lu further discloses: wherein the processor is further configured to receive an indication that the signed mapping document was validated (i.e. submits this block chain transaction T to the block chain for transaction verification and storage to the block chain address of the user. Then the user device can receive the block chain transaction T from the block chain) [Lu, para.0069, Fig.3 last step].  

Re Claim 14. Lu in view of Sebastian discloses the system of claim 1, Lu further discloses: wherein the distributed ledger comprises a blockchain (i.e. A block chain (also named blockchain) is a distributed ledger) [Lu, para.0033].  

Re Claim 15. Lu in view of Sebastian discloses the system of claim 1, Lu further discloses: wherein the signed mapping document is provided to a permissioned writer for the distributed ledger (i.e. Once the transaction T is verified (by the entity managing the block chain), the transaction T is recorded in the Block Chain.) [Lu, para.0043].  

Re Claim 16. Lu in view of Sebastian discloses the system of claim 1, Lu further discloses: wherein the system further comprises a storage for storing a digital credential for proving a user qualification (i.e. The transaction agent is also configured to create a block chain transaction containing the issuer signature and to submit this block chain transaction to a Block Chain for verification and storage.) [Lu, para.0075].  

Re Claim 17. Lu in view of Sebastian discloses the system of claim 16, Lu further discloses: wherein the processor is further configured to provide a proof response comprising a signed verifiable form of the digital credential in response to a proof request challenge (i.e. The verifier verifies the user, indeed the owner of this transaction, by sending a challenge C. In response, the user signs the challenge C using his private key Kpr and sends back the result to the verifier.) [Lu, para.0051].  

Re Claim 18. Lu in view of Sebastian discloses the system of claim 17, Lu further discloses: wherein the proof request challenge comprises a request for one or more digital credentials, wherein the one or more digital credentials are determined according to rules (i.e. If the data is encrypted, the verifier sends the encrypted key e_K (found in the transaction) and its own public key V_Kpub to the user. Then the user re-encrypts the secret key K with the verifier's public key V_Kpub resulting a new encrypted key V_e_K and sends it to the verifier.) [Lu, para.para.0052-0053].  

Re Claim 19. Lu in view of Sebastian discloses the system of claim 18, Lu further discloses: wherein the rules are associated with a credential schema, a credential organization, a credential issuer, a credential location, a credential class identifier, a credential class name, an identification number associated with the credential, or a license associated with the credential (i.e. The verifier verifies the Issuer's signature using User's ID, the user's public key Kpu and the issuer's public key.) [Lu, para.0055].

Re Claim 20. Lu in view of Sebastian discloses the system of claim 18, Lu further discloses: wherein the rules are applied selectively (i.e. If the data is encrypted, the verifier sends the encrypted key e_K (found in the transaction) and its own public key V_Kpub to the user. Then the user re-encrypts the secret key K with the verifier's public key V_Kpub resulting a new encrypted key V_e_K and sends it to the verifier.) [Lu, para.para.0052-0053].    

Re Claim 21. Lu in view of Sebastian discloses the system of claim 20, Lufurther discloses: wherein the rules are applied based at least in part on a user identifier (i.e. The verifier verifies the Issuer's signature using User's ID, the user's public key Kpu and the issuer's public key) [Lu, para.para.0055].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Lu (US Pub. No.2017/0180128) in view of Sebastian et al (US Pub.No.2020/0145219) as applied to claim 1, and further in view of Ebrahimi (US Pub.No.2016/0330027).

Re Claim 4. Lu in view of Sebastian discloses the system of claim 1, Lu in view of Sebastian does not explicitly disclose whereas Ebrahimi does: wherein the identity key pair comprises an identity key pair generated using an RSA algorithm or an ed25519 algorithm (i.e. The input data collected from the input device 112 (e.g., a user's smartphone) is passed to encryption logic 118 on input device 112. In an example embodiment, encryption logic 118 might include software, firmware, hardware, or any combination thereof, and consist of one or more encryption algorithms, e.g., an RSA encryption algorithm. Encryption logic 118 encrypts the input data with a public key to provide encrypted data. The public key is paired with an associated private key as is conventional when generating such keys using an RSA encryption algorithm) [Ebrahimi, para.0023].  
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lu-Sebastian with Ebrahimi because it is conventional when generating such keys using an RSA encryption algorithm [Ebrahimi, para.0023].  





Pertinent prior art not relied upon incudes:

 Patel et al (US Pub.No.2019/0230092) teaches generation and management of decentralized identifiers of an entity. A decentralized identifier of a particular entity is recorded. Then, upon determining that the particular entity is granting a permission to another entity, the permission is signed based on the recorded decentralized identifier. The permission may be signed by a private key of the decentralized identifier. Permission may be verified upon request by authenticating the signed permission being associated with the recorded decentralized identifier; and authorizing the other entity to act upon the data depending on the authentication. The authentication may occur using a public key associated with the recorded decentralized identifier.

Wang (US Pub. No.2019/0363889) discloses a method for providing identification using an endpoint device is disclosed. The endpoint device may include an electronic identity that is unique and can be securely stored. The electronic identity may be passed to an access device along with signed interaction data and a cryptogram. The access device may generate an authorization request with the cryptogram and may send it to a remote server computer for further processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434